Citation Nr: 0909185	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.

The Board acknowledges that in the January 2006 statement of 
the case and the April 2007 supplemental statement of the 
case, the RO framed the first issue on appeal as one of 
entitlement to service connection for a hearing loss.  
However, a review of the record discloses that there has been 
a prior final decision on that service connection claim, 
which the RO declined to reopen in June 2004.  Thus, the 
issue is more accurately stated as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to the adjudication of the Veteran's claims. 

Private and VA treatment records and a September 1994 
Vocational Evaluation report reflect that the Veteran was 
involved in a motor vehicle accident in March 1983 in which 
he injured his back, neck, and left upper extremity.  He was 
subsequently awarded Social Security Administration (SSA) 
disability benefits, effective August 1, 1984, as indicated 
in a February 2006 SSA Inquiry.  Significantly, however, the 
SSA decision and medical records associated with the 
Veteran's award of SSA disability benefits have not yet been 
associated with his claims folder.  The decision and the 
medical records upon which an award of SSA disability 
benefits is predicated may contain evidence that is relevant 
to the Veteran's claims, and the duty to assist applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or SSA records.  38 C.F.R. 
§ 3.159(c)(2) (2008); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Therefore, the Board finds that this matter must be remanded 
so that the RO can obtain all available SSA records.

A remand is also warranted for the purpose of providing 
adequate notice with respect to the Veteran's petition to 
reopen his claim for service connection for hearing loss, 
which was previously denied in a January 1994 rating 
decision.  As noted above, the RO, in its June 2004 rating 
decision, found that new and material evidence sufficient to 
reopen the claim had not been submitted.  In an application 
to reopen a claim based on the submission of new and material 
evidence, VA must look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
Veteran has not yet been notified as to the specific evidence 
necessary to reopen his claim and what new and material 
evidence is under the standard prior to August 2001 (the 
subject claim was filed in April 2001).  See 38 C.F.R. 
§ 3.156(a) (2001).  On remand, he should be so notified.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the Veteran of the evidence and 
information necessary to reopen the claim 
for service connection for hearing loss 
and describes what new and material 
evidence is under the standard prior to 
August 2001; and (2) notifies the Veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (i.e., a current 
diagnosis of hearing loss that qualifies 
as disabling under VA standards and/or 
medical evidence linking such disability 
to service).

2.  Request from the Social Security 
Administration (SSA) all records related 
to the Veteran's claim for SSA disability 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Then, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


